Citation Nr: 0427817	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).  




WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 RO rating decision.  

In the course of his appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO in April 2004.  



FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO denied 
entitlement to service connection for PTSD.  

2.  The evidence received since the RO's April 1987 decision 
bears directly and substantially upon the specific matter 
under consideration and must be considered in order to fairly 
decide the merits of the claim.  

3.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

4.  The veteran is not shown to have a diagnosis of PTSD due 
to any event or incident during his period of active service.  



CONCLUSIONS OF LAW

1.  The evidence received since the final April 1987 rating 
decision is new and material; thus, the claim of service-
connection is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2003).  

2.  The veteran is not shown to have disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In light of the favorable action taken herein below, 
further discussion of VCAA is not required at this time.  

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he developed PTSD as the 
result of serving in Vietnam as a member of a missile crew.  

The record reflects that, in an April 1987 rating decision, 
the RO denied entitlement to service connection for PTSD.  
That decision was not appealed within one year and became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  

In January 2001, the RO received a statement from the 
veteran, indicating that he wished to appeal the RO's April 
1987 rating decision on the claim of entitlement to service 
connection for PTSD.  

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A final decision cannot be reopened 
unless new and material evidence is presented.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
Aug. 29, 2001, the effective date of the amendment.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  

Accordingly, the Board will proceed to determine whether new 
and material evidence has been submitted to reopen the 
appellant's claim for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).  

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  

The Board notes in passing that the claims folder contains VA 
and private medical records, addressing the veteran's alleged 
PTSD.  In particular, the Board notes a February 2003 private 
examiner letter, which indicates that the veteran has PTSD.  

A November 2002 VA medical examination diagnosed the veteran 
as having polysubstance dependence; depression, not otherwise 
specified; and anxiety, not otherwise specified.  

Furthermore, the Board notes a May 2003 VA medical 
examination report, in which the veteran was assessed as 
having alcohol and opiod dependence in remission; and major 
depressive disorder, recurrent, severe, without psychotic 
features.  

The Board believes that this evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen a claim for service connection 
for PTSD.  




Entitlement to service connection for PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he suffers from PTSD as a 
result of his service in Vietnam.  Specifically, he 
identified his military occupational specialty (MOS) as a 
machine gunner and a hawk missile crewman as the in-service 
stressors that led to his PTSD.  Specifically, he alleges 
being constantly exposed to sniper fire and witnessing dead 
bodies waiting to be transported while on duty as the in-
service stressors.  

The aforementioned VCAA substantially amended the provisions 
of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in July 
2002, in which the veteran was advised of the type of 
evidence necessary to substantiate his claim.  In that 
letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claim, and 
he was advised of what VA would do to assist him in the 
development of his claim.  

Although this notice letter was issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time of the decision on 
appeal.  

Moreover, the notice provided to the veteran in July 2002, 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and two Supplemental Statements of the Case were provided to 
the veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the veteran submitted VA 
examination records from November 2002 and May 2003 for the 
purpose of fully evaluating the severity of the claimed PTSD.  
These reports of these examinations have been obtained and 
associated with the claims folder.  In addition, the RO also 
obtained all available treatment records that had been 
identified by the veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

Service connection may be granted if the evidence establishes 
that the veteran's claimed disability (in this case, as 
psychiatric disorder) was incurred in service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 
Vet. App. 503, 505(1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally, Cohen v. Brown, supra;38 C.F.R. 
§ 4.125 (2001).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not engage in 
combat with the enemy...the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.  

Governing regulations provide that service connection for 
PTSD requires:

...Medical evidence diagnosing the 
condition in accordance with Sec. 
4.125(a) of this chapter, a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor actually occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).  

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in April 
1987 and October 2001, on the basis that there was no 
evidence of record of PTSD showing a chronic disability 
subject to service connection.  

As noted, the veteran had service in the Republic of Vietnam 
from January to December 1971, but his service medical 
records contain no indication that he had PTSD in service.  
Moreover, he has not presented competent medical evidence 
that he has a current diagnosis of PTSD.  

The Board notes an August 2000 Social Security Administration 
(SSA) commissioned psychiatric evaluation in which the 
examiner noted that the veteran reported a history of PTSD; 
however, the examiner did not find that the veteran had PTSD, 
and diagnosed him as having severe major depression and 
polysubstance dependence.  

It is noted that, in both August 2000 and September 2000 VA 
treatment records, the examiners indicated that the veteran 
was ruled out for having a PTSD diagnosis.  

The Board notes that a January 2001 SSA determination report 
showed that the veteran was found to have PTSD based on an 
opinion letter submitted by a private medical examiner.  

According to the veteran's November 2002 and May 2003 VA 
medical examinations, the veteran suffered from a major 
depressive disorder and anxiety, but did not suffer from 
PTSD.  In both reports, the examiners ruled out a finding of 
PTSD, attributing his depression and anxiety to his substance 
abuse problems.  

A February 2003 opinion letter, submitted by the veteran's 
private physician, included a current diagnosis of PTSD.  

The Board finds the probative value of the VA treatment 
record, and both November 2002 and May 2003 VA medical 
examinations to be greater than that of the January 2001 SSA 
determination and the February 2003 letter, which failed to 
provide a medical basis for the examiner's opinion.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board notes that there is competent and probative 
evidence of record establishing the veteran has a current 
disability of major depression and anxiety, in the form of an 
August 2000 SSA examination report, VA treatment records 
dated in August and September of 2000, and the November 2002 
and May 2003 VA medical examinations.  

In light of the opinions that the veteran does not have a 
diagnosis of PTSD, the Board finds that the preponderance of 
the evidence is against granting service connection for PTSD.  
In reaching this conclusion the Board finds the most 
probative evidence of record to be the November 2002 and the 
May 2003 VA medical examiners' findings that the veteran does 
not currently suffer from PTSD.  



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



